Citation Nr: 0927930	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  09-13 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 until 
September 1956.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2007 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The appeal initially included a claim for service connection 
for tinnitus.  During the pendency of the appeal, however, 
the RO granted service connection for tinnitus in a February 
2009 rating decision and advised the Veteran this was a full 
grant of benefits.  Because the Veteran has not filed a 
notice of disagreement pertaining to this rating 
determination, this issue is not before the Board for 
appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. 
§ 7105, a notice of disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after an Statement of the Case 
is issued by VA).


FINDING OF FACT

The evidence of record does not demonstrate the Veteran has a 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in June 2007 that fully 
addressed all notice elements.  This letter advised the 
Veteran of how to substantiate a service connection claim, 
informed the Veteran of the evidence VA would seek to provide 
and the evidence the Veteran should seek to provide.  The 
letter also explained how VA determines disability ratings 
and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and the 
report of a VA examination.  The Veteran submitted private 
medical records in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for bilateral hearing loss as a result of exposure 
to noise during service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  



Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The Board does not reach the question of whether there is an 
inservice incurrence or a medical nexus as evidence of record 
illustrates the Veteran does not meet the criteria for a 
current hearing loss disability.  

In the present case, the Veteran submitted a May 2007 private 
audiology consultation reported the following findings in 
puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
20
20
LEFT
20
15
20
15
20


At that time, the Veteran's word discrimination was 90 
percent bilaterally.  The physician concluded there was mild 
hearing loss threshold contours with a mild conductive 
component in the right ear.

While this record noted thresholds of 30 and 35 at the 500 
and 1000 hertz frequencies of the right ear, there is no 
other finding for that ear above 26 decibels.  Similarly, 
none of the thresholds for either ear was found to be 40 
decibels or greater.  In other words, the puretone threshold 
findings of the May 2007 audiogram do not meet the auditory 
thresholds of 38 C.F.R. § 3.385.  Although the record noted 
word discrimination of 90 percent bilaterally, it is unclear 
whether the word discrimination test was performed in 
accordance with the Maryland CNC Test as required by 
38 C.F.R. § 3.385.  

Accordingly, the Veteran was afforded a VA examination to 
specifically determine whether or not he had a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The February 
2009 examination reflected the following findings in puretone 
thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
15
15
LEFT
30
25
25
15
25

The Veteran's speech recognition score of the right ear was 
100 percent.  The speech recognition score of the left ear 
was 96 percent.  The examiner concluded there was no hearing 
loss.

Although there was a hearing threshold of 30 decibels at the 
500 hertz frequency bilaterally, no other frequencies 
demonstrated findings above 26 decibels.  Thus, the Veteran 
did not have auditory thresholds above 26 decibels in 3 or 
more frequencies.  Nor was there any evidence of auditory 
thresholds above 40 decibels in any frequency or a speech 
recognition score under the 94 percent threshold.  As such, 
the Veteran did not meet the criteria of 38 C.F.R. § 3.385.

Under these circumstances, the Board concludes that the 
Veteran does not currently suffer from hearing impairment 
within the meaning of VA regulations; specifically, the 
provisions of 38 C.F.R. § 3.385.  Simply put, in the absence 
of a present disability that is related to service, a grant 
of service connection is clearly not supportable. See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the May 
2007 private audiology consultation report indicated possible 
hearing impairment within the criteria of 38 C.F.R. § 3.385 
on the basis of speech discrimination testing, the Board 
finds the more recent February 2009 VA audiological 
examination report to be far more probative as to the 
Veteran's current hearing acuity.  This is because the 
February 2009 VA audiological examination - which found that 
the VA criteria for hearing impairment had not been met - was 
performed within the parameters of 38 C.F.R. § 3.385, and was 
conducted most recently.

While the Veteran may posit that he has a current hearing 
loss disability that is attributable to military service, he 
is not shown to have the requisite competence to render such 
an opinion - especially one involving the evaluation of 
numeric test data resulting from clinical testing and applied 
to VA's regulations. See Lendenmann v. Principi, 3 Vet. App. 
345 (1992); Cromley v. Brown, 7 Vet. App. 376 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, without evidence of a current right ear hearing 
loss disability as defined by 38 C.F.R. § 3.385, the 
preponderance of the evidence is against the Veteran's claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






								[Continued on Next 
Page]
ORDER

Service connection for hearing loss is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


